DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1A and Figure 1C have a chemical moiety labeled “P(T3-iL)-2”, which seems to be a typographical error. Elsewhere in the specification, that chemical moiety is referred to as “P(T3-iI)-2”. Indeed, Figures 3A, 3B, 3C, 5B, and 6C refer to “P(T3-iI)-2”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5 objected to because of the following informalities:  the second line recites “ploymer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein P(T3-iI)-2 has an average molecular weight of 18 kDa”. This limitation lacks support in the specification of the parent document 15/719,617, or in provisional application 62/437,289. No discussion of any molecular weight is found in the disclosure or priority documents. Claims 7-17 are also rejected based on their dependence from claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the isoindigo-based polymer is a 2-thiophene-ploymer” (sic). It is unclear what scope is implied by the modifier “2-thiophene-“. Elsewhere in the claims and specification, a polymer embodiment is described as a 2-thiophene-terminated polymer. This description is clear, and will be assumed for further analysis.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “High-efficiency inverted tandem polymer solar cells with step-Al-doped MoO3 interconnection layer” to Liu, and further in view of US PGPub 2007/0046189 to Hatwar (both included in Applicant’s IDS filed 9/21/2020).
Regarding claims 1-3, Liu teaches a tandem solar cell comprising
a front subcell (“Front BHJ” in Fig. 1)
a back subcell (“Rear BHJ”)
an interconnecting layer comprising Al and MoO3 (“MoO3/MoO3-Al” of Fig. 1; “step-Al-doped MoO-3-Al ICL” in 2.2 Device Fabrication and characterization) between the front subcell and the back subcell and connecting the two subcells in series (p. 747 - “As the two sub-cells were series-connected and photocurrents were well matched…”).
Liu teaches that the aluminum in the bilayer is included as a relatively high work function metal to modify the work function of the bilayer, which functions as an interlayer (1. Introduction, p. 747 of 3. Results and Discussion). Hatwar teaches that such a metal formed to modify the work function of an interlayer may be, inter alia, Al or Cr (¶0147). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the bilayer to include Cr instead of Al, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ416 (CCPA 1960) (see MPEP § 2144.07).
Per claim 2, modified-Liu teaches the limitations of claim 1. The back subcell comprises PDPP3T (Figs. 1), which is an isoindogo-based polymer.
Per claim 3, modified-Liu teaches the limitations of claim 1. Liu teaches that the front subcell comprises PCDTBT (Figs. 1), which is a carbazole-thienyl-benzothiadiazole based polymer.
Regarding claim 4, this rejection relies upon a different interpretation of the references than relied upon above. Claim 1 does not specifically establish an absolute frame of reference which provides weight to “front” and “back” beyond the implied relative arrangement. Liu teaches a tandem solar cell comprising
a front subcell (“Rear BHJ” in Fig. 1)
a back subcell (“Front BHJ”)
an interconnecting layer comprising Al and MoO3 (“MoO3/MoO3-Al” of Fig. 1; “step-Al-doped MoO-3-Al ICL” in 2.2 Device Fabrication and characterization) between the front subcell and the back subcell and connecting the two subcells in series (p. 747 - “As the two sub-cells were series-connected and photocurrents were well matched…”).
Liu teaches that the aluminum in the bilayer is included as a relatively high work function metal to modify the work function of the bilayer, which functions as an interlayer (1. Introduction, p. 747 of 3. Results and Discussion). Hatwar teaches that such a metal formed to modify the work function of an interlayer may be, inter alia, Al or Cr (¶0147). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the bilayer to include Cr instead of Al, as it would have merely required the choice of a known material for its art-recognized purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ416 (CCPA 1960) (see MPEP § 2144.07).
 The front subcell comprises PDPP3T (Figs. 1), which is an isoindogo-based polymer.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Hatwar as applied to claim 4 above, and further in view of “Structure-property relationships directing transport and charge separation in isoindigo polymers” to Grand (included in Applicant’s IDS filed 9/21/2020).
Regarding claim 5, modified-Liu teaches the limitations of claim 4. Liu teaches that the front subcell includes an isoindigo polymer (PDPP3T) with a bandgap of 1.6 eV (Figs. 1(c), 6, p. 748). The isoindigo-based polymer taught by Liu is not that claimed. Grand teaches that a polymer consisting of the repeat unit 
    PNG
    media_image1.png
    111
    192
    media_image1.png
    Greyscale
(Chart 1) has a bandgap of 1.6 eV (Tables 1, 3, Solar Cell Properties on p. 4015, left column of p. 4019), and achieves chemical benefits (both columns of p. 4009). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute PDPP3T with a polymer consisting of the repeat unit 
    PNG
    media_image1.png
    111
    192
    media_image1.png
    Greyscale
 to achieve optical and chemical benefits. 
Grand’s polymer having the repeat unit 
    PNG
    media_image1.png
    111
    192
    media_image1.png
    Greyscale
is not explicitly recited as being thiophene terminated. A skilled artisan, however, would understand that the chemical and electronic properties of such a polymer are primarily determined by the repeating unit (as evidenced by the analysis in Grand, for instance). Therefore a person having ordinary skill in the art would expect the polymer of Grand and the claimed polymer to have essentially the same properties, and therefore use of thiophene terminal units is obvious. [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”. MPEP §2144.05.I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726